                Case 17-01393-RAM        Doc 171     Filed 03/25/19     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:
                                                             Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.                                 Chapter 11

            Debtor.
________________________________/

JADE WINDS ASSOCIATION, INC.

         Plaintiff,
v.
                                                             Adv. No. 17-01393-RAM
FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

      Defendant.
_________________________________/

                        AGREED EX PARTE MOTION TO EXTEND
                        DISCOVERY AND PRETRIAL DEADLINES

         FIRSTSERVICE RESIDENTIAL FLORIDA, INC. (“Defendant”) and JADE WINDS

ASSOCIATION, INC. (“Plaintiff”), pursuant to Rule 9006(b), Fed. R. Bankr. P., 11 U.S.C. § 105,

and Local Rule 9013-1, Local Rules of the U.S. Bankruptcy Court, Southern District of Florida,

respectfully request the Court to enter an order (“Motion”), on an ex parte basis, granting an

extension of Discovery and Pretrial Deadlines (defined below) for a period of approximately sixty

(60) days.

         1.      On September 10, 2018, the Court entered the Amended Order Setting Pretrial

Deadlines [ECF No. 105] (“Pretrial Order”), which set forth cutoff dates for fact witness and expert

witness discovery and other pretrial procedures.
              Case 17-01393-RAM          Doc 171      Filed 03/25/19     Page 2 of 6
                                                                               Case No. 15-17570-RAM
                                                                               Adv. No. 17-01393-RAM


       2.      The Court further modified the Pretrial Order on December 28, 2018 by Order

Extending Pretrial Deadlines [ECF No. 144] (“Operative Pretrial Order”), which directs the

parties to adhere to the following requirements (“Discovery and Pretrial Deadlines”):

               1.      Expert Witness Reports shall be provided by May 7, 2019.
               2.      Trial Witness lists shall be exchanged by April 8, 2019.
               3.      Fact discovery shall be completed by April 22, 2019.
               4.      Expert discovery shall be completed by May 28, 2019.
               5.      The parties shall file a Joint Pretrial Stipulation by August 20, 2019.
               6.      All motions for summary judgment shall be filed and served by June
                       25, 2019.

[Operative Pretrial Order, ECF No. 141.]

       3.      The parties continue to diligently conduct extensive fact discovery. They have

exchanged hundreds of thousands of pages of documents, including documents subpoenaed from

third-party sources. Defendant has taken eight depositions to date. Plaintiff is in the process of

scheduling depositions.

       4.      In addition, since the mediation on January 18, 2019, the parties have continued

settlement negotiations using the services of a mediator, and can report that these negotiations have

progressed and are ongoing.

       5.      The parties request a 60-day extension of the Discovery and Pretrial Deadlines to

continue to prepare the case for trial and determine whether settlement of this proceeding is

possible.

       6.      Therefore, the parties request the Court enter an order extending the Disclosure and

Pretrial Deadlines as follows:

               a.      Expert Witness Reports shall be provided by July 8, 2019.
               b.      Trial Witness lists shall be exchanged by June 10, 2019.


                                                  2
              Case 17-01393-RAM            Doc 171     Filed 03/25/19      Page 3 of 6
                                                                                Case No. 15-17570-RAM
                                                                                Adv. No. 17-01393-RAM


                c.      Fact discovery shall be completed by June 24, 2019.
                d.      Expert discovery shall be completed by July 29, 2019.
                e.      The parties shall file a Joint Pretrial Stipulation by October 21, 2019.
                f.      All motions for summary judgment shall be filed and served by
                        August 26, 2019.

        7.      This Motion is made in good faith and not for purposes of delay.

        8.      In accordance with Rule 9013-1(C)(1), undersigned counsel for Defendant certifies

that all affected parties consent to the requested relief.

        WHEREFORE, the Defendant respectfully request the Court to enter an Order,

substantially in the form attached hereto, granting this Motion and such further relief as the Court

deems just and proper.

        Dated: March 25, 2019
                                                Respectfully submitted,

                                                STEARNS WEAVER MILLER WEISSLER
                                                ALHADEFF & SITTERSON, P.A.
                                                Museum Tower, Suite 2200
                                                150 West Flagler Street
                                                Miami, Florida 33130
                                                Telephone:    (305) 789-3200
                                                Facsimile:    (305) 789-3395

                                                By:        /s/ Kristopher E. Pearson
                                                        KRISTOPHER E. PEARSON
                                                        Florida Bar No. 0016874
                                                        kpearson@stearnsweaver.com

                                                Counsel for FirstService Residential Florida, Inc.




                                                   3
              Case 17-01393-RAM         Doc 171       Filed 03/25/19    Page 4 of 6
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM


                                CERTIFICATE OF SERVICE

       I CERTIFY that on March 25, 2019, the foregoing document is being filed electronically

via the Court’s CM/ECF website. I further certify that on March 25, 2019, the document is being

served by transmission of Notices of Electronic Filing generated by CM/ECF to those counsel or

parties who are registered to receive Notices of Electronic Filing in this adversary proceeding, as

indicated on below Service List.

                                             /s/ Kristopher E. Pearson
                                             KRISTOPHER E. PEARSON



                                     SERVICE LIST
                               Adv. Case No. 17-01393-RAM
                United States Bankruptcy Court, Southern District of Florida

The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.

 Daniel F Blonsky, Esq.                              Justin E King
 dblonsky@coffeyburlington.com                       jking@coffeyburlington.com
 groque@coffeyburlington.com                         Counsel for Jade Winds Association, Inc.
 service@coffeyburlington.com
 vmontejo@coffeyburlington.com
 Counsel for Jade Winds Association, Inc.

 Kristopher E Pearson                                Eric S Pendergraft
 kpearson@stearnsweaver.com                          ependergraft@sfl-pa.com
 mmasvidal@stearnsweaver.com                         dwoodall@sfl-pa.com
 bank@stearnsweaver.com                              scusack@sfl-pa.com
 rross@stearnsweaver.com                             ematteo@sfl-pa.com
 dillworthcdp@ecf.epiqsystems.com                    bshraibergecfmail@gmail.com
 larrazola@stearnsweaver.com                         Counsel for Jade Winds Association, Inc.
 cgraver@stearnsweaver.com
 Counsel for FirstService Residential Florida,
 Inc.




                                                 4
                Case 17-01393-RAM   Doc 171   Filed 03/25/19   Page 5 of 6




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov
In re:
                                                    Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.,                       Chapter 11

            Debtor.
________________________________/
JADE WINDS ASSOCIATION, INC.,

         Plaintiff,
v.                                                  Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.,

      Defendant.
_________________________________/

                            AGREED ORDER GRANTING
                       AGREED EX PARTE MOTION TO EXTEND
                       DISCOVERY AND PRETRIAL DEADLINES
                 Case 17-01393-RAM               Doc 171        Filed 03/25/19         Page 6 of 6
                                                                                              Case No. 15-17570-RAM
                                                                                              Adv. No. 17-01393-RAM


          This matter came before the Court, without hearing, upon Agreed Ex Parte Motion to

Extend Discovery and Pretrial Deadlines (“Motion”)1 [ECF No. ---].

          The Court having considered the Motion, noted the agreement of the parties and being fully

familiar with the record in this case and adversary proceeding, finds there is good and sufficient

cause to grant the relief requested in the Motion. Accordingly, it is –

          ORDERED as follows:

         1.        The Motion is GRANTED.

         2.        The Discovery and Pretrial Deadlines are extended as follows:

                   a.       Expert Witness Reports shall be provided by July 8, 2019.
                   b.       Trial Witness lists shall be exchanged by June 10, 2019.
                   c.       Fact discovery shall be completed by June 24, 2019.
                   d.       Expert discovery shall be completed by July 29, 2019.
                   e.       The parties shall file a Joint Pretrial Stipulation by October 21, 2019.
                   f.       All motions for summary judgment shall be filed and served by
                            August 26, 2019.

         3.        Except for the extended dates provided in this Order, the Pretrial Order [ECF No.

105] shall remain in effect.

                                                        # # #
Submitted by:
Kristopher E. Pearson, Esq.
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Counsel for FirstService Residential Florida, Inc.
150 West Flagler Street, Suite 2200, Miami, Florida 33130
kpearson@stearnsweaver.com        305.789.3200

(Attorney Pearson is directed to serve a conformed copy of this Order upon all interested parties, and file a Certificate
of Service with the Court)




1
    Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Motion.


                                                           2
